DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ third after final submission, filed on 07/22/2021, in response to claims 1 rejection from the final office action (04/29/2021), by continue argument without claim amendment is entered and will be addressed below.

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.
Applicants argue that the transport line 5 of ‘975 is the claimed “a single connecting tube” and therefore, it does not read into “a connecting tube having an inlet and an outlet opposite to the inlet, wherein the evaporation chamber is connected to the spray head by the connecting tube”, and the transport line 5 and the transport line 25 are not one single transport line, see pages 4-6.
This argument is found not persuasive.
The examiner maintains that the transport line 5 and the transport line 25, together, is a single transport line. 
Even adding the mixing device 21 along with the transport line 5 and the transport line 25, it is still a single transport line.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KEATH T CHEN/Primary Examiner, Art Unit 1716